This is an action by the commissioner of welfare of Tompkins county against the commissioner of welfare of Niagara county to collect for relief furnished by Tompkins county to a person injured in an automobile accident. The woman in question was the legal wife of Byron Bodle, who had a settlement in Niagara county. They had *905separated more than fourteen years before and had known nothing of each other during the period. In the meantime and for more than fourteen years Bodle’s wife had lived in Tompkins county as the common-law wife of a man by the name of Travers and had had fourteen children by him and knew nothing of Bodle in the meantime. The notice required by the Public Welfare Law to be served within thirty days was not served within the thirty days. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and HefEernan, JJ.